Campbell, J.
Plaintiff brought replevin for a yoke of cattle which defendant held under an arrangement for their purchase, which the court below held void under the Statute of Frauds. It is not necessary to go into, all the facts, as the case was left to the jury under instructions upon defendant’s hypothesis, and ruled against him.
Upon this view, which the testimony seems to bear out, defendant was engaged in doing work on the land of plaintiff’s wife, and needed a yoke of -oxen. Plaintiff let him have the cattle, on the understanding that defendant should own them as soon as he had done a sufficient amount of clearing to make up their value, fixed at $100. Defendant did the work and claimed to own the oxen.
We cannot see how the Statute of Frauds covers such a case. It could in no way concern defendant what reason plaintiff had for desiring to have his wife’s land cleared, and he might fairly assume that plaintiff and his wife had arranged or would' arrange the matter to suit themselves. The property having been delivered to defendant on that condition, became his as soon as it was- performed. Mrs. *153Sutherland was a stranger to the sale. - The only parties to that transaction were plaintiff and defendant.
The defendant was entitled to the charge which he requested.
The judgment must be reversed with costs and a new trial ordered.
The other Justices concurred.